Citation Nr: 0823079	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  98-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION


The veteran had active service from March 1943 to October 
1943.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

The veteran's claim for service connection for hypertension, 
including as secondary to service-connected anxiety disorder 
was denied by the Board in an August 2001 decision.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court).  In May 2003, the Court issued an order which vacated 
the Board's August 2001 and remanded the veteran's claim to 
the Board for further adjudication consistent with the 
discussion in the Order.  

The Secretary appealed, and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued an 
April 2004 Order, granted the Secretary's motion to vacate 
the Court's May 2003 decision and remanded the veteran's 
claim to the Court for proceedings consistent with Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004) (concluding 
that the Court must take into account the rule of prejudicial 
error).

In October 2005, the Court found that the Secretary's failure 
to tell the appellant what evidence is necessary to 
substantiate his claim pursuant to 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial.  The Court also found that the 
Secretary has not demonstrated that the appellant had actual 
knowledge of what was necessary to substantiate his claim for 
secondary service connection.  The Court concluded that the 
Secretary failed to show that the purpose of 38 U.S.C.A. 
§ 5103(a) notice was not frustrated and again vacated the 
Board's August 2001 decision and remanded the appellant's 
claim.  

The Secretary again appealed the Court's determination to the 
Federal Circuit.  And, in a January 2008 Order, the Federal 
Circuit affirmed the Court's October 2005 decision and 
remanded the case for further proceedings.  

This claim is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Court has concluded that the veteran has not received 
adequate VCAA notice with regard to his claim for secondary 
service connection for hypertension, that such defect is 
presumed to be prejudicial, and that actual knowledge by the 
appellant of the information and evidence necessary to 
substantiate the claim has not been demonstrated.  In 
particular, Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), found 
that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, on March 3, 2006, 
during the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet App 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In view of the foregoing, the Board finds that the claim must 
be remanded for compliance with the VCAA and recent case law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to establish entitlement to service 
connection for hypertension, including as 
secondary to service-connected anxiety 
disorder ; (b) inform him of the 
information and evidence that VA will seek 
to provide; and (c) inform him of the 
information and evidence he is expected to 
provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  Specifically, the appellant and 
his representative should be advised of 
what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, consistent with 
Dingess/Hartman.

2.  If additional evidence is received, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

